 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    KENTRELL WILLIS,                                 Case No. 1:19-cv-00761-LJO-BAM (PC)
 9                       Plaintiff,                    Appeal No. 20-15127
10           v.                                        ORDER REGARDING IN FORMA PAUPERIS
                                                       STATUS ON APPEAL
11    UNITED STATES OF AMERICA, et al.,
12                       Defendants.
13

14          Plaintiff Kentrell Willis (“Plaintiff”), a federal prisoner proceeding pro se and in forma

15   pauperis, filed this civil rights action pursuant to the Federal Tort Claims Act (“FTCA”), 28

16   U.S.C. §§ 2401 et seq. On January 10, 2020, the Court dismissed this action, with prejudice, as

17   barred by the statute of limitations. (ECF No. 15.) Judgment was entered accordingly the same

18   date. (ECF No. 16.) On January 27, 2020, Plaintiff filed a notice of appeal. (ECF No. 17.)

19          On February 4, 2020, the Ninth Circuit Court of Appeals referred the matter back to this

20   Court for the limited purpose of determining whether in forma pauperis status should continue for

21   the appeal. 28 U.S.C. § 1915(a)(3). The Court finds that this appeal is not taken in bad faith and

22   is not frivolous. Accordingly, in forma pauperis status should not be revoked and should

23   continue on appeal.
     IT IS SO ORDERED.
24

25      Dated:     February 5, 2020                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
